EXHIBIT 10.2




Employment Renewal Term Sheet




November 20, 2014




Jackie McGuire




Position: Senior Vice President of Administration, Ecosphere Technologies, Inc.




Term: 2 years beginning December 1, 2014




Reporting to: Dennis McGuire, Sr., CEO




Primary Duties:

· In charge of Administration and Human Resources for the Company

· Oversees corporate records policy, procedures, and management

· Coordinates and oversees shareholder transactions

· Coordinates all travel for the Company

· Coordinates and oversees Administrative and Inventory Personnel

· Protects Ecosphere's value by keeping information confidential

· Performs duties of Corporate Secretary




Base Salary: $123,500 per annum




Equity compensation:

In recognition for Mrs. McGuire’s many years of service to the company, she will
be granted 1,867,746 non-qualified options at FMV on date of approval of this
agreement by the Company's Board of Directors, with 25% vesting upon signing of
term sheet and the remainder vesting semi-annually during term of Employment
Renewal with cashless exercise rights granted.




Annual bonus:

The executive shall have a bonus package to be awarded by the Compensation
Committee upon annual evaluation of the executive's performance.




Expenses: Company will reimburse executive for all reasonable travel,
entertainment and miscellaneous expenses.




Vacation and PTO: 25 days per year




Benefits: Standard health and 401K participation benefits as provided to
employees




Conditions: During the term of employment the Executive will devote
substantially all of her productive time, ability and attention to the business
of the Company.







/s/ Dennis McGuire

 

Dec. 1, 2014

Dennis McGuire, CEO

 

Date

 

 

 

/s/ Jacqueline McGuire

 

Dec. 1, 2014

Jacqueline McGuire

 

Date






